Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed on December 21st, 2020 has been entered. Claims 1-2, 4-7, 9-11 remain pending in the application. Claims 1 and 6, have been amended, claims 3 and 8 have been cancelled, and claim 11 has been added.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art does not disclose a cutting device for thin semiconductor wafer including a laser light generator, a position detection module including a detecting light emitter and receiver, and a polygonal mirror structure having a plurality of reflective surfaces, in which the detecting light receiver detects an initial position of rotation of the polygonal mirror structure according to the detecting light and the transmitting path of the detecting light does not overlap with a transmitting path of the laser light transmitted from the laser light generator to the semiconductor wafer to be cut, as recited in independent claims 1 and 6. 
The closest prior art references of record are Lei et al. (US 20160197015), Yoo et al. (US 20080192250A1), Hyakumura (US 20160372349A1), and Fujita et al. (US2015076125A1).  While the combination of Lei and Hyakumura does disclose a cutting device for a thin semiconductor wafer including a laser light generator, a position detection module including a detecting light emitter and receiver, and a polygonal mirror structure having a plurality of reflective surfaces, the references do not 
Furthermore, although various combinations of Lei, Yoo, Hyakamura, and Fujita do teach towards various elements of the dependent claims 2, 4-5, 7, and 9-11, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the combinations to include the claim limitations of independent claims 1 and 6, as described above. Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant’s independent claims 1 and 6, claims 1 and 6 read over the prior art of record and are condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        February 25th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761